


Exhibit 10-1


SECOND AMENDMENT
TO
AMENDED AND RESTATED CREDIT AGREEMENT




THIS SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”), dated as of June 29, 2005, is entered into by and among HERCULES
INCORPORATED, a Delaware corporation (the “Company”), the Guarantors signatory
hereto, the Lenders signatory hereto, CREDIT SUISSE, CAYMAN ISLANDS BRANCH
(formerly known as Credit Suisse First Boston, acting through its Cayman Islands
Branch), as Administrative Agent for the Lenders (in such capacity, the
“Administrative Agent”) and WACHOVIA BANK, NATIONAL ASSOCIATION, as Syndication
Agent and Issuing Lender (together with the Administrative Agent, the “Agents”).




RECITALS


A.           The Company, the Guarantors, the Lenders and the Agents are party
to that certain Amended and Restated Credit Agreement dated as of April 8, 2004
(as amended by that certain First Amendment to Amended and Restated Credit
Agreement dated as of August 12, 2004, and as further amended, restated,
modified or supplemented, the “Existing Credit Agreement”).  Unless otherwise
defined herein or the context otherwise requires, terms used in this Amendment,
including its preamble and recitals, have the meanings provided in the Existing
Credit Agreement.


B.           The Company has requested certain modifications to the Existing
Credit Agreement.


C.           Such modifications require the consent of the Required Lenders and
of all of the Lenders with a Revolving Commitment (the “Revolving Lenders”).


D.           The Required Lenders and the Revolving Lenders have consented to
the requested modifications on the terms and conditions set forth herein.




AGREEMENT




NOW, THEREFORE, IN CONSIDERATION of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:


--------------------------------------------------------------------------------



I.           AMENDMENTS TO EXISTING CREDIT AGREEMENT


Subject to the satisfaction of the conditions precedent set forth in Section 4
of Article II hereof, from and after the Second Amendment Effective Date (as
defined below), the Existing Credit Agreement is hereby amended in the following
respects:


1.           Section 5.2(k)(ii)(B)(I)(2) of the Existing Credit Agreement is
hereby amended by deleting the reference therein to “$100,000,000” and replacing
it with a reference to “$150,000,000”.


2.           The definition of “Applicable Margin” in Section 7.1 of the
Existing Credit Agreement is hereby amended by replacing the pricing grid
relating to Revolving Loans and Revolving Commitments in clause (i) of such
definition in its entirety with the following:


 
Pricing Level
 
Leverage Ratio
 
Applicable Margin for Commitment Fees
 
Revolving Loans
 
Applicable Margin for Eurodollar Loans
Applicable Margin for ABR Loans
I
> 3.75x
.375%
1.50%
0.50%
II
> 3.25x and < 3.75x
.325%
1.25%
0.25%
III
< 3.25x
.300%
1.00%
0.00%



3.           The definition of “Applicable Margin” in Section 7.1 of the
Existing Credit Agreement is hereby further amended by deleting the “and” before
clause (b) in the proviso in the last paragraph of such definition and inserting
the following as a new clause (c) in such proviso:


“(c) 
the Applicable Margin for Revolving Loans and the Commitment Fee as of the
Second Amendment Effective Date shall be based on Pricing Level II of the
pricing grid set forth in clause (i) above and shall remain at such level until
the first Rate Calculation Date subsequent to the Second Amendment Effective
Date (as defined in the Second Amendment hereto), and, thereafter, the Pricing
Level shall be determined by the then current Leverage Ratio”



4.           The definition of “Asset Disposition” in Section 7.1 of the
Existing Credit Agreement is hereby amended by deleting the reference to
“$25,000” in clause (ii) therein and replacing it with a reference to
“$250,000”.


5.           The definition of “Consolidated EBITDA” in Section 7.1 of the
Existing Credit Agreement is hereby amended by deleting the “and” immediately
before clause (iii)(e) and replacing it with a “,” and inserting the following
as a new clause (iii)(f):


“(f) cash restructuring charges taken by the Company in the fiscal year ended
December 31, 2005 not to exceed $20,000,000 in the aggregate”


6.           The definition of “Indebtedness” in Section 7.1 of the Existing
Credit Agreement is hereby amended by adding the following proviso at the end of
clause (vii) of such definition:

- 2 -

--------------------------------------------------------------------------------





“; provided that the component of such amount represented by contingent
obligations only (i.e., rather than actual liabilities on the balance sheet)
shall be reduced Dollar for Dollar by the amount of unrestricted cash on the
consolidated balance sheet of the Company and its Subsidiaries,”




II.           MISCELLANEOUS


1.           Representations and Warranties.  Each of the Credit Parties
represents and warrants to the Lenders and the Administrative Agent as follows:


(i) 
It has taken all necessary action to authorize the execution, delivery and
performance of this Amendment.



(ii) 
This Amendment has been duly executed and delivered by such Credit Party and
constitutes such Credit Party’s legal, valid and binding obligation, enforceable
in accordance with its terms, except as such enforceability may be limited (x)
by general principles of equity and conflicts of laws (whether enforcement is
sought by proceedings in equity or at law) or (y) by bankruptcy, reorganization,
insolvency, moratorium or other laws of general application relating to or
affecting the enforcement, of creditors' rights.



(iii) 
No consent, approval, authorization or order of, or filing, registration or
qualification with, any court or governmental authority or third party is
required in connection with the execution, delivery or performance by such
Credit Party of this Amendment (except for those which have been obtained on or
prior to the Second Amendment Effective Date).



(iv) 
The execution and delivery of this Amendment does not diminish or reduce its
obligations under the Credit Documents (including, without limitation, in the
case of each Guarantor, such Guarantor’s guaranty pursuant to Section 3A of the
Existing Credit Agreement) in any manner, except as specifically set forth
herein.



(v) 
Such Credit Party has no claims, counterclaims, offsets, or defenses to the
Credit Documents and the performance of its obligations thereunder, or if such
Credit Party has any such claims, counterclaims, offsets, or defenses to the
Credit Documents or any transaction related to the Credit Documents, the same
are hereby waived, relinquished and released in consideration of the Required
Lenders’ and the Term B Loan Lenders’ execution and delivery of this Amendment.



(vi) 
The representations and warranties of the Credit Parties set forth in Section 1
of the Existing Credit Agreement are true and correct in all material respects
as of the date hereof (except those that expressly relate to an earlier date, in
which case such representations and warranties are true and correct in all
material respects as of such earlier date) and all of the provisions of the
Credit Documents, except as amended hereby, are in full force and effect.


- 3 -

--------------------------------------------------------------------------------





(vii) 
Subsequent to the execution and delivery of this Amendment and after giving
effect hereto, no unwaived event has occurred and is continuing on the date
hereof which constitutes a Default or an Event of Default.



2.           Liens.  Each Credit Party affirms the liens and security interests
created and granted by it in the Credit Documents (including, but not limited
to, the Security Agreement and the Mortgages) and agrees that this Amendment
shall in no manner adversely affect or impair such liens and security interests.


3.           Effect of Amendment.  Except as expressly modified and amended in
this Amendment, all of the terms, provisions and conditions of the Credit
Documents shall remain unchanged and in full force and effect.  The Credit
Documents and any and all other documents heretofore, now or hereafter executed
and delivered pursuant to the terms of or otherwise in connection with the
Credit Documents are hereby amended so that any reference to the Existing Credit
Agreement shall mean a reference to the Existing Credit Agreement as amended
hereby.


4.           Conditions Precedent.   This Amendment shall become effective as of
the date first above written (the “Second Amendment Effective Date”) when, and
only when, each of the following conditions shall have been satisfied (it being
understood that the satisfaction of one or more of the following conditions may
occur concurrently with the effectiveness of this Amendment):


(a)           Execution of Counterparts of Amendment.  The Administrative Agent
shall have received counterparts of this Amendment, which collectively shall
have been duly executed on behalf of the Company, each of the Guarantors, the
Required Lenders and each of the Revolving Lenders.


(b)           Officer’s Certificate.  The Administrative Agent shall have
received a certificate executed by a Responsible Officer of the Company as of
the Second Amendment Effective Date, in form and substance satisfactory to the
Administrative Agent, stating that (i) each Credit Party is in compliance with
all existing material financial obligations, (ii) all governmental, shareholder
and third party consents and approvals, if any, with respect to the Credit
Documents and the transactions contemplated thereby have been obtained, (iii) no
action, suit, investigation or proceeding is pending or threatened in any court
or before any arbitrator or governmental instrumentality that purports to affect
any Credit Party or any transaction contemplated by the Credit Documents, if
such action, suit, investigation or proceeding would reasonably be expected to
have a Material Adverse Effect, and (iv) (A) no Default or Event of Default
exists and (B) all representations and warranties contained herein and in the
other Credit Documents are true and correct in all material respects (except
those that expressly relate to an earlier date, in which case such
representations and warranties are true and correct in all material respects as
of such earlier date).

- 4 -

--------------------------------------------------------------------------------





(c)           Fees and Expenses.  The payment by the Company to the Agents (or
their Affiliates) of all fees and expenses relating to this Amendment and the
Existing Credit Agreement which are due and payable on the Second Amendment
Effective Date, including, without limitation, payment by the Company (i) on the
date hereof, of all out-of-pocket costs and expenses of the Agents in connection
with the preparation, execution and delivery of this Amendment, including
without limitation the fees and expenses of Moore & Van Allen PLLC, special
counsel to the Agents, and (ii) of the other respective fees set forth in the
engagement letter executed by and among the Company and the Agents in connection
with this Amendment.
 
5.           Construction.  This Amendment is a Credit Document executed
pursuant to the Existing Credit Agreement and shall (unless otherwise expressly
indicated therein) be construed, administered and applied in accordance with the
terms and provisions of the Existing Credit Agreement as amended hereby.


6.           Counterparts.  This Amendment may be executed in any number of
counterparts and by the parties hereto in separate counterparts, each of which
when so executed and delivered shall be deemed to be an original and all of
which taken together shall constitute one and the same instrument.


7.           GOVERNING LAW.  THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.


8.           Binding Effect.  This Amendment, the Existing Credit Agreement as
amended hereby and the other Credit Documents embody the entire agreement
between the parties and supersede all prior agreements and understandings, if
any, relating to the subject matter hereof. These Credit Documents represent the
final agreement between the parties and may not be contradicted by evidence of
prior, contemporaneous or subsequent oral agreements of the parties. Except as
expressly modified and amended in this Amendment, all the terms, provisions and
conditions of the Credit Documents shall remain unchanged and shall continue in
full force and effect.


9.           Severability.   If any provision of this Amendment is determined to
be illegal, invalid or unenforceable, such provision shall be fully severable
and the remaining provisions shall remain in full force and effect and shall be
construed without giving effect to the illegal, invalid or unenforceable
provisions.


[Remainder of Page Intentionally Left Blank]



- 5 -

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Amendment to be duly executed and delivered as of the date first above written.


COMPANY:                                                                           HERCULES
INCORPORATED


By: /s/ Allen A. Spizzo
Name: Allen A. Spizzo
Title: Chief Financial Officer
 

 

--------------------------------------------------------------------------------




GUARANTORS:                                                  AQUALON COMPANY,
a Delaware general partnership
EAST BAY REALTY SERVICES, INC.,
a Delaware corporation
HERCULES COUNTRY CLUB, INC.,
a Delaware corporation
HERCULES CREDIT, INC.,
a Delaware corporation
HERCULES EURO HOLDINGS, LLC,
a Delaware limited liability company
HERCULES FINANCE COMPANY,
a Delaware general partnership
HERCULES FLAVOR, INC.,
 a Delaware corporation
HERCULES HYDROCARBON HOLDINGS, INC.,
a Delaware corporation
HERCULES INTERNATIONAL LIMITED, LLC,
a Delaware limited liability company
HERCULES PAPER HOLDINGS, INC.,
a Delaware corporation
HERCULES SHARED SERVICES CORPORATION,
a Delaware corporation
WSP, INC.,
a Delaware corporation
ATHENS HOLDINGS, INC.,
a Delaware corporation
COVINGTON HOLDINGS, INC.,
a Delaware corporation
FIBERVISIONS INCORPORATED,
a Delaware corporation
FIBERVISIONS, L.P.,
a Delaware limited partnership
FIBERVISIONS PRODUCTS, INC.,
a Georgia corporation
FIBERVISIONS, L.L.C.,
a Delaware limited liability company




By: /s/ Allen A. Spizzo
Name: Allen A. Spizzo
Title: Authorized Representative
for each of the foregoing Guarantors
 
 
 

--------------------------------------------------------------------------------



 
ADMINISTRATIVE AGENT
 

AND LENDER:
CREDIT SUISSE, CAYMAN ISLANDS BRANCH (formerly known as Credit Suisse First
Boston, acting through its Cayman Islands Branch), in its capacity as
Administrative Agent, Collateral Agent and Lender



By: /s/ James
Moran                                                                
Name: James Moran
Title: Managing Director


By:  /s/ Denise
Alvarez                                                                
Name: Denise Alvarez
Title: Associate






--------------------------------------------------------------------------------



LENDERS:                                                                          
WACHOVIA BANK, NATIONAL ASSOCIATION


By:  /s/ C. Jeffrey
Seaton                                                                
Name C. Jeffrey Seaton
Title: Managing Director












--------------------------------------------------------------------------------



____________________________________
[Name of Institution or Fund]


By:                                                                
Name:
Title:



